Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 1 of 44

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others
similarly situated,

Plaintiff,

No. 1 1-cv-10230-MLW
vs,

STATE STREET BANK AND TRUST COMPANY,

Defendant.

ARNOLD HENRIQUEZ, MICHAEL T. COHN,
WILLIAM R. TAYLOR, RICHARD A.
SUTHERLAND, and those similarly situated,

Plaintiffs,
No. 11-cy-12049-MLW

Vs.

STATE STREET BANK AND TRUST COMPANY,

Defendant.

THE ANDOVER COMPANIES EMPLOYEE
SAVINGS AND PROFIT SHARING PLAN, on
behalf of itself, and JAMES PEHOUSHEK-
STANGELAND and all others similarly situated,

Plaintiffs,
No. 12-cv-1 1698-MLW
VS,

STATE STREET BANK AND TRUST COMPANY,

Defendant.
/

SPECIAL MASTER’S POST-HEARING MEMORANDUM
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 2 of 44

TABLE OF CONTENTS

INTRODUCTION... ccc cere cere n needed pd eae ban b iba r bebe ne ye eens ewes
I. REASONABLENESS OF THE ORIGINAL FEE AWARD.........0.0.00000.0000
a. The Court’s original attorneys’ fee award, equal to approximately

Il.

25% of the total settlement, was reasonable based upon the efforts
expended by Plaintiffs’ counsel in this case and the resulting
SOttleMeNt. ccc ce rene renee eens dees bese abe sabe sata E bee se en enenenes

b. The reasonableness of the total fee award, subject to the Special
Master’s recommended and necessary reductions appropriately
allotted to the class, is supported by application of the Goldberger

LACTOLS cece cece eee eee e eee e eee EEE ee EEU EE EE EE EE EEE SADA DA REDE St eu pe EER
i. Time and labor expended by COUNSE!. 0... .ccccce cc ecee cece seen seen
il, Magnitude, complexities and risk of litigation, ........0.0600.00000.
il. Quality of representation, 0. ccccccccce vee ecec sees enecasestueeueencuesas
Iv. Requested fee in relation to the settlement.....0...cccccc ev evcee evens
v. Public policy CONSIACrALIONS 0... ccc cece ccc ec nent ec eea eens eta tens

PUBLIC POLICY CONSIDERATIONS AFFECTING ATTORNEYS’
FEE AWARDS AND PRACTICES DETRIMENTAL TO THE
INTERESTS OF THE CLASS... cece creer t teeter teers

a. Contract attorney time should be treated as an expense not
eligible for inclusion in the lodestar or in determining a lodestar
MUILEP]TCL cece cence cece eee nent ene EAE AEE EEE SEER SEEDED EERE HEAR ERE E EES

i. Contract attorneys occupy fundamentally different roles
and incur far less risk for a firm utilizing them than
employed StALf QUOPNCYS coc ccc cec ccc see tec tee es tae cette tae ee en eae tein

il. Federal jurisprudence — though evolving — distinguishes
attorneys fulfilling a contract attorney role based on the
economic realities facing the hypothetical paying client... .........

12

13
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 3 of 44

iil. Defense counsel did not mark up non-employee contract
attorneys in the State Street COSC... ..c..ccc cece cece ccaceceuceusecsses

I. THE COURT’S AUTHORITY TO ALLOCATE INDIVIDUAL
FEE AWARDS TO THE LAW FIRMS

IV. IMPACTS OF LACK OF CANDOR TO THE COURT ON THE

FEE AWARD. ccc cctece ects ee cee ntact se seecnteuecresnerereueretetarteeunns
a. Garrett Bradley violated his duty of candor to the Court in filing

a false fee declaration... 0.00. c cc cccseccceueseueeevuneerteretbentbecens

i. Bradley violated Fed. R. Civ. P. 11] and
Mass, R. Profi Co 3.30). ccc ccc cece tee see vee eee

ll, Bradley's nondisclosure of the Chargois Arrangement
to the Court further demonstrates his disregard for his
general duty of candor owed to the Court... oc ccc cece coc cee oe oes

b, Labaton’s failure to disclose the Chargois Arrangement
may have implicated duty of candor but does not warrant
independent sanctions.............cccccccececceccecesesveneusecuvavaveneunnrens

V. THE CONTINUING EFFICACY OF THE PROPOSED PARTIAL
RESOLUTION... cree ce neeee ese eeeeeesassiesesnerasenisueeesieenes

VI. OTHER CONCERNS RAISED AT JUNE 24-26, 2019 HEARING............,

a. Applicability of Rule 1.5(e) and 7.2(b). 0... ..cccccccceccsucueeseeneeereeans

b. While Fed. R. Civ. P. 23 may not have explicitly required
disclosure of the Chargois Arrangement, the parties would
have been prudent to disclose to the Court an allocation of
Class fUNdS.... 0. ee cee cece eeceee ct eeeeeeeseveesesesetaeatevaneertanerens

c. The Special Master did not misrepresent the record as to
Thornton Law Firm........cc ccc cceccc cc eceeeeaeeseseseeesevenensaeaveeeueanes
CONCLUSION... cceicc rec eee tee ee eens ee eta esse seu csaeaeeaeeneuerteneeseneneeneney

21

28

29

30

33

33

35

36

40
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 4 of 44

INTRODUCTION
On June 26, 2019, at the conclusion of three full days of hearings featuring the testimony
of eight witnesses, the introduction or review of dozens of exhibits, argument of counsel, and
pointed questioning by the Court, all parties were invited by the Court to submit briefings on
unresolved matters, including several issues of over-arching public interest and concern to the

Court. The Special Master welcomes the opportunity to do so and presents the following:

I. REASONABLENESS OF THE ORIGINAL FEE AWARD

a. The Court’s original attorneys’ fee award, equal to approximately
25% of the total settlement, was reasonable based upon the efforts
expended by Plaintiffs’ counsel in this case and the resulting
settlement.

As made clear in his Report and Recommendations (“R&R”) and underscored by his
counsel’s argument at the hearings, the Special Master maintains that the Court’s assessment at
the 2016 Fairness Hearing that a fee award range of 20-30% was correct, appropriate and
reasonable in this case, setting aside for the moment the various aspects of class counsels’
inappropriate conduct, which the Special Master used as a basis to reduce the initial 25% fee
award. In fact, the Special Master began his recommendations using the Court’s thoughtful
analysis as a starting point. As noted in his Executive Summary,

“The underlying case here was a class action alleging unfair and
deceptive practices in conducting complex foreign exchange
transactions and required highly skilled and sophisticated counsel.
After much work, dedication and exceptional effort in the
discovery and mediation process, the parties ultimately reached a
$300 million settlement. Given the risks, complexities and legal
challenges inherent in the litigation, it must be said that the $300
million settlement, procured by skilled and dedicated plaintiffs’

counsel, was an excellent result for the class.”

Executive Summary, p. 3.
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19. Page5of44 -_

Similarly, as for the actual fee award, the Special Master found in his R&R, and
continues to maintain, that as a starting point, the award of approximately 25% was neither _
disproportionate nor unsupportable when measured against the positive result for the class and
the effort and skill of counsel required to achieve it. Of course, the Special Master has
consistently maintained that the documented inaccuracies, misstatements and omissions by -
Customer Class Counsel, and their relative responsibility for them, require various reductions of
the original fee award so as to appropriately address, and re-allocate to the class, unwarranted
payments to counsel.!

Notwithstanding his strong contention that such substantive reductions are owed to the
class, the Special Master maintains that the original $75M award is the appropriate starting point
for the Court in reissuing an appropriate fee award to Plaintiffs’ counsel. As such, the Special
Master did not challenge the Court’s use of the percentage-of-fund method with a lodestar cross-
check in the R&R, concluding that a 1.8 multiplier was well within the range of multipliers in’ .
common fund cases. This view is not undermined by Customer Class Counsel’s unfortunate
omission, in its previous citing to the Fitzpatrick Study, of Tables 10 and i and the critical La
commentary that, “[w]ben both Tables 10 and 11 are examined together, it appears that fee .
percentages tended to drift lower at a fairly slow pace until a settlement size of $100 million was

reached, at which point the fee percentages plunged well below 20%...” The Special Master

 

' As the Special Master's counsel stated in response to the Court’s inquiry at the hearings, the recommended
adjustments would reduce the fee award by as much as $9.5 million to a total of approximately $65.5 million, or
21.8% of the settlement amount, all to the benefit of the class. The recommended reductions are approximately:
$4,058, 000 for the double-counting of staff and agency attorneys, divided equally among the Customer Class
Counsel; $2,241,000 for Lieffs unwarranted mark-up of agency attorneys; $1,344,057 for Thornton’s unwarranted
mark-up of agency attorneys, $182,880 for Michael Bradley’s inflated payments; $700,000 for Labaton’s failure to
disclose the role of Damon Chargois; and $400,000 — $1,000,000 for Garrett Bradley’s Rule 11 violation.

In addition, the Special Master has recommended that another $2.75 million be reallocated from Labatan’s fee
award to the ERISA law firms in response to Labaton’s conduct in not disclosing the Chargois payment, as well as
for reimbursement of ERISA counsel's time and expenses incurred in having to participate in the Court-ordered
investigation through no fault of their own. Labaton has agreed to all of this, and more, in its agreement with the
Special Master.
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 6 of 44

credits Fitzpatrick’s analysis that a 17.8% ceiling was statistically indistinguishable from a 25%
ceiling as that number falls within one standard deviation range. Furthermore, the Special
Master believes that a 25% ceiling is supported by numerous other decisions, and more
importantly, by the unique and challenging circumstances of this case, as well as the excellent
outcome that all counsel worked hard to achieve on behalf of the class.

In this context, the Special Master strongly believes that every class settlement is
different, and that while studies like that conducted by Professor Fitzpatrick are helpful, as one
data point, in setting initial percentage-of-fund fee awards, they are just that — one factor — and
other factors, more specific to each settlement, should overarchingly set the final measure of
each percentage-of-fund award. Beyond this, after a fair percentage-of-fund fee has been
established, monetary reductions addressing the inappropriate conduct of counsel should be. «~
specifically and proportionately tethered to that conduct. That is what the Special Master’ -
attempted to do in his R&R and in subsequent recommendations to the Court.

b. The reasonableness of the total fee award, subject to the Special -
Master’s recommended and necessary reductions appropriately
allotted to the class, is supported by application of the Goldberger
factors.

As the Court has referenced, whether a fee award created from a settlement fund is
“reasonable” is customarily evaluated using the factors articulated in Goldberger v. Integrated
Resources, Inc., 209 F.3d 43 (2d Cir. 2000). A district court must take into account (1) the time
and labor expended by counsel; (2) the magnitude and complexities of the litigation; (3) the risk
of the litigation; (4) the quality of representation; (5) the requested fee in relation to the
settlement; and (6) public policy considerations. Jd. at 50, The Special Master herein addresses

each of these factors in the context of his mandate, his findings, and his recommendations.
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 7 of 44

i. Time and labor expended by.counsel.

The Special Master found that, with minor exceptions, “the hours and rates of the
attorneys of each of the law firms for whom lodestar reports were submitted to the Court are
reasonable and accurate, and consistent with applicable market rates for comparable attorneys in
comparable markets for comparable work.” Executive Summary, pp.2 1-22.

It is important to note that the rates and hours charged for work performed by staff
attorneys, whose importance was elevated in this case by the Boston Globe’s focus on their rates
and work, reasonably reflected the significant role they played in the case. In the R&R, the
Special Master thoroughly analyzed the appropriateness of the billing rates charged for staff
attorneys — full-time attorneys employed by the firms but not ona partnership track ~ employed
by Lieff and Labaton in the State Street case. The Special Master concluded that rates of $335 to
$515 per hour accurately reflected the valuable contributions and experience added by the more
than forty staff attorneys in this case.” This view has not changed. The staff attorney rates were
not only commensurate with those of the associates and partners assigned to the case, but in line
with the prevailing market rate for staff attorneys staffed on complex class actions in 2016. See
R&R, pp. 171-173. In short, the fact that these attorneys did not bear the title of associate or its
equivalent and were tasked with completing a large volume of “document review” in this matter

does not render them less valuable to the firms or to the class. See R&R, pp. 70- 73.

 

* For the sake of brevity, the Special Master does not restate, in full, the qualifications, experience, and contributions
of the staff attorneys who worked on the State Street case. This section’s discussion addresses only those non-
partnership-track attorneys employed by Lieff and Labaton and does not address the appropriateness of rates
charged for work performed by contract attorneys employed by a third-party agency or that performed by Michael
Bradley, who was self-employed during the duration of this case. A full discussion of the Special Master’s
conclusion is found at R&R pages 70-71, 169-173, and 176-181. The appropriateness, or lack thereof, of rates |
attributed to these contract attorneys is discussed below,
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 8 of 44

ii, Magnitude, complexities and risk of litigation?

At the Fairness Hearing, the Court recognized the myriad of challenges Plaintiffs’
counsel overcame in this case, including that the legal theory of the case was novel, the risks
were great and counsel had successfully condensed intensive document discovery and mediation
in a truncated process that took place alongside ongoing negotiations with counsel for State
Street and government regulators to create a sizeable fund for the class. See Executive
Summary, pp. 12-13; R&R, pp. 6-7, 29-34. The Special Master agrees with the Court, and has
also highlighted yet other risks, such as the potential difficulty of obtaining class certification,
the global settlement reached with the ERISA class, as well as the formidable. and well-resourced
representation retained by the Defendant State Street in this matter. All of these achievements,
over obstacles not typically encountered in such litigation, support the reasonableness of the
award amount.

iti Quality of representation.

The partners, associates, and staff attorneys assigned to this matter provided high quality
work to advance the case. Drawing from previous financial fraud and securities class action
cases worked on at their firms, many of these attorneys came into the State Street case with a
baseline of substantive knowledge that enabled them to grasp the nuances of the facts in this
case. Others drew on previous legal experience and first-hand knowledge of financial litigation,
highly relevant and specialized foreign exchange trading, or institutional consumer fraud. See
R&R, pp. 71-72, 172-173.

Given the high degree of relevant skill and experience brought by the staff attorneys,

their collective contributions to the litigation effort were particularly significant. The litigation

 

> Because of their over-lapping significance in this case, the Go/dberger factors of “the magnitude and complexities
of the litigation” and “the risk of the litigation” are discussed together herein.

6
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 9 of 44

teams charged staff attorneys with analyzing the factual underpinnings of the case and making a
value judgement about how best to use this information to advance Plaintiffs’ legal theory
against State Street. The staff attorneys digested this information into substantive memoranda on
key witnesses and topics that would be the central focus of discovery and depositions should the
case proceed to that point. Their work greatly enhanced the quality of Plaintiffs’ counsel’s
representation, who were able to rely heavily on staff attorneys rather than assigning an excess of
associates on the matter.

The fact that the staff attorneys largely took on roles typically delegated to on-track, or
traditional, associates in a large litigation matter is significant for yet another reason. By
charging intermediate rates for staff attorneys assuming associate-level tasks, the class received a
slight discount. The Special Master expressly found, and no objectors have challenged, that the
partner ($535 - $1,000) and associate ($325 - $725) rates charged by Plaintiffs’ counsel were
consistent with the national rates for complex securities and financial fraud class action cases.
See R&R, pp. 164-169. The range of hourly rates charged for staff attorneys appropriately lands
in the bottom half of the acceptable associate range, $325 - $725, reflecting that staff attorneys,
while often possessing more years of legal experience, made contributions equal to that of a first
to sixth year associate.

iv. Requested fee in relation to the settlement.

Given the risks, complexities and legal chailenges inherent in the litigation, the $300
million settlement, obtained through the efforts and talent of skilled and committed Plaintiffs’
counsel, was an excellent result for the class. The Court awarded Plaintiffs’ counsel
$74,541,250.00 in attorneys’ fees and $1,257,699.94 for expenses. By itself, this attorneys’ fee

award was neither disproportionate nor unsupportable when measured against the positive result
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 10 of 44

for the class and the effort and skill of counsel that was required to achieve it. Subject to the
caveats in Section II, the Special Master continues to maintain that “... all other things being
equal, the attorneys’ fee award was fair, reasonable and deserved,” just as the Court initially
found. See Executive Summary, p. 3; R&R, pp. 6, 210, 365-366.

v. Public policy considerations.

AS stated in his R&R:

“[ T]he Special Master recognizes the important role class actions and
plaintiffs’ class action attorneys play in protecting and enforcing the
rights of consumers, injured parties and the public in general. To
adequately fulfill this role, class action plaintiffs require sophisticated,
well-resourced attorneys who should be compensated at rates
comparable to those of the large, sophisticated, well-resourced defense
firms who will in the vast majority of cases be opposing them.”

R&R, p. 5.

The fee award in this case, while incentivizing class counsel to pursue such cases, even at
financial risk, is not a windfall, based upon comparable cases, and is compatible with recognized
Judicial policy objectives to protect and enforce the rights of consumers, injured parties, and the
public in general. The $335-$515 per hour rate is a reasonable one for the staff attorneys in this
case. This analysis reflects both the substantive contributions the staff attorneys made to the
litigation as well as the important policy objectives served by attributing to these individuals a
rate marked up from their take-home pay.

It is axiomatic that the information presented on a lodestar petition to the court be
reasonable and accurate. And when those hours and rates serve as the basis for a request for a
substantial award of attorneys’ fees, there is an utmost need for transparency to enable the Court
to make an informed decision about whether to pay the requested amount in light of all the

circumstances known to the Court. The importance of using a reasonable rate — rather than an
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 11 of 44

aspirational one — is further enhanced by the fact that, in this case, the staff attorneys and
contract attorneys comprised 70% of the overall Jodestar submitted to the Court in support of a
$75M fee award. That is, the lodestar generated by staff attorneys was material to the total
lodestar submitted and any resulting multiplier.

Finally, by itself, there is nothing remarkable or untoward in billing partners and
associates that perform legal services at hourly rates that exceed their take-home hourly pay. A
reasonable rate is what a sophisticated client would pay to the attorney in the prevailing market.
See Gatreaux v. Chicago Housing Authority, 491 F.3d 649, 659 (7th Cir. 2007) (“The reasonable
hourly rate used in calculating the lodestar must be based on the market rate for the attorney's
work [...] The market rate is the rate that lawyers of similar ability and experience in the
community normally charge their paying clients for the type of work in question.”)(quoting
McNabola v. Chicago Transit Authority, 10 F.3d 501, 519 (7th Cir.1993)); see also Ferrari v.
U.S. Equities Corporation, 661 Fed.Appx. 47, 50 (2nd Cir, 2016). The practice is equally
appropriate when the “marked-up” hourly rates are submitted to the court in connection with
requesting a fee award in a class action case. Where the disagreement arises is whether the staff
attorneys in this case should be treated in the same way. The Special Master has recommended
that it is substantially fair and reasonable that staff attorneys, employed by and supervised by the
firms, who bear the risks and obligations commensurate with an employment relationship, should

be treated as lower- to mid-level associates for billing and lodestar purposes.’

 

“ However, as argued in Section II, below, such billing practices for agency attorneys is fundamentally unfair to
class members, and against the public interest.
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 12 of 44

II, PUBLIC POLICY CONSIDERATIONS AFFECTING ATTORNEYS’ FEE
AWARDS AND PRACTICES DETRIMENTAL TO THE INTERESTS OF
THE CLASS

Since the Boston Globe published an article in December 2016 challenging billing |
amounts and rates claimed in Plaintiffs’ fee request, the Court has repeatedly expressed concern
that representations made in the various fee petitions submitted to the Court — describing the .
rates of staff and contract attorneys as “regularly charged” — were not accurate.”

The Court’s concern is really three-fold: (i) whether the rates of contract attorneys
represented regular rates; (ii) whether the rates for staff attorneys represented regular rates;° and,
(iii) whether any of the rates submitted to the Court are, in fact, regular given the absence or
paucity of paying clients. The Special Master addressed all three issues in his R&R. With regard
to the latter two issues, the Special Master found that, with the exception of the Thornton Law
Firm which did not maintain regular billing rates for the majority of attorneys listed on its fee
petition, the use of the phrase “[t]he hourly rates for the attorneys and professional support staff
in my firm .... are the same as my firm's regular rates charged for their services, which have been
accepted in other complex class actions,” was permissible — though overly colloquial and not a
model of clarity (R&R, pp. 57-58); and that the range of rates charged for staff attorneys (but not
contract attorneys) in this case was reasonable (R&R, pp. 176-181).

As discussed in detail supra, the Special Master found that the Globe painted with too

broad a brush in its critique of sfaffattorney rates, which he found to be reasonable and

 

> See, e.g., 6/24/19 Hrg. Trans., p. 30: 8-13; 3/7/17 Hrg, Trans., pp. 79:1 — 78:17, 87: 2-13; 10/15/18 Hrg. Trans., pp.
7: 1-6, 23:24 — 24:6, 36:23 - 37:3; 11/7/18 Hrg. Trans., p. 88: 18-22.

* Consistent with its pleadings, counsel for the Hamilton Lincoln Law Institute argued at the most recent hearing that
Plaintiffs’ counsel submitted a lodestar “largely padded by staff and contract attorneys” that did not justify a 25%
fee award, 6/24/19 Hrg. Trans., p. 102: 7-12. The Special Master has found, and continues to find, that the hourly
rates submitted for staff attorneys — attorneys employed full-time by Lieff and Labaton to perform associate-level
work — were reasonable and reflected the great contributions the staff attorneys made to the litigation.

10
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 13 of 44

consistent with the prevailing rates and market rates for the work that they did. The Globe did,
however, shed important light on the integrity of class action fee awards that rely on marked-up
employee rates. And, while the Special Master did not find anything unethical about charging the
class at prevailing — albeit not dollar-for-dollar rates for full-time staff attorneys tasked with a
associate-level work, the Special Master raised grave public policy concerns about charging the
class at those same rates for attorneys that were essentially rented — to staff a particular case with
no employment relationship with the firm. Because this issue remains heatedly contested by
Customer Class Counsel, and in the Special Master’s view is one of the few issués (along with
those surrounding the Chargois Arrangement and payment) that will resonate far beyond this
case into the profession itself, the Special Master elaborates further on his original discussion.
See R&R, pp. 183-189,

a. Contract attorney time should be treated as an expense not eligible for
inclusion in the lodestar or in determining a lodestar multiplier,

We should all remember where this investigation had its genesis, It was in the Boston
Globe’s reporting which “spotlighted” two broad areas of concern: (1) the double-counting on .
the Customer Class firms’ lodestar petitions - which, the Special Master found largely
inadvertent, but negligent and sloppy and reduced the fee award accordingly; and (2) the mark-
up on attorneys who were paid relatively low hourly rates and marked-up many-fold on the fee
petition. The Globe’s shocked reaction to this issue reflected a real and understandable public
reaction. While the Special Master found the Globe article did not distinguish between staff
attorneys, or non-partnership-track associates, and true contract attorneys, and further found that
the staff attorneys’ rates were well justified, for all the reasons set forth here and in the R&R, the

same could not be said for the contract or agency lawyers. In the Special Master’s view, the rates

Li
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 14 of 44

claimed for these contract attorneys go to the heart of the public policy concerns spotlighted in
the Globe’s initial article.

The Special Master’s investigation — while prompted by the G/obe’s report that Plaintiffs’
counsel billed staff attorneys at a ten-fold markup — found a meaningful difference between staff
attorneys employed by Lieff and Labaton and contract attorneys employed by third-party staffing
agencies. Based upon this critical distinction in status of the two groups of attorneys, the Special
Master recommended that contract attorneys should be billed as an expense and not included on
the lodestar. On this point, the Special Master and at least one of the Customer Class law firms
are sharply at odds.

i. Contract attorneys occupy fundamentally different roles and incur
Jar less risk for a firm utilizing them than employed staff attorneys.

Whether referred to as “agency” or contract attorneys, the relationships with the
benefiting firm are the same — the attorneys are employed and paid by a staffing agency, rather
than by the firm. See 6/24/19 Hrg. Trans., pp. 141: 23 — 142: 3. But concerns about the role of
contract attorneys goes far beyond who is writing a check to whom. Contract attorneys stand in
entirely different shoes than staff attorneys for several other, important reasons. F irst and
foremost, firms utilizing contracted attorneys do so to minimize their cost exposure and do not
undertake the same risks in paying these attorneys hourly, and on a case-specific basis, as they
would in employing attorneys full-time with benefits. Firms are neither subjected to the myriad
of obligations arising under state and federal employment laws, to include health insurance
and/or retirement benefits, nor are they required to provide long-term work for these individuals.
See R&R, pp. 183-189, for a full discussion.

The contract attorneys used in this case presented little, if any, risk to Lieff, the firm that

arranged for their participation. The magnitude of the risk, including financial risk, undertaken

12
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 15 of 44

by a contingency law firm in taking on a class action litigation is a paramount concern for the
Court in determining any fee award. The importance of accounting for real risks cannot be
overstated. It is one of the six Goldberger criteria applied by federal courts to determine whether
a fee is reasonable. See 6/24/19 Hrg. Trans., pp. 16:15 — 17:5. The perils of staffing a multi-year
case with extensive discovery obligations (as complex class actions often require) are significant
and weigh heavily in favor of permitting a recovery in excess of the raw lodestar as well as a
modest markup on legal work performed by full-time staff attorneys whose time is dedicated toa
case with an uncertain result.

But firms, like Lieff, do not take on the same risk when they staff cases, at least in part,
with outside attorneys who can be hired and fired at any time and who do not subject the firm to
legal liabilities or obligations, irrespective of whether the firm works with them in the future.”
This concept of risk is precisely why courts approve a lodestar multiplier in cross-checking the
raw lodestar against a percentage of fee award. [nm re Tyco Intern., Ltd. Multidistrict Litigation,
535 F.Supp.2d 249, 271 (D.N.H. 2007) (discussing that a lodestar multiplier “compensates
counsel for the risk they assume in litigating [a] case.”) Contract attorneys that do not pose these
same risks should not be considered as eligible for consideration in determining what, if any,
lodestar muitiplier should be granted.

ii. Federal jurisprudence — though evolving — distinguishes attorneys
fulfilling a contract attorney role based on the economic realities
facing the hypothetical paying client.

Federal courts have recently started to take a closer look at how non-employee contract
attorneys should be treated, and the trend is clearly to more closely scrutinize the distinct
relationship — or lack thereof — between contract attorneys and law firms. Up until now, federal

courts have not really focused on the distinction in the roles of contract attorneys and staff

13
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 16 of 44

attorneys.’ Many cases have simply ignored, or glossed over, the important distinctions without
any deep analysis. This aspect of public policy requires a more penetrating analysis. And the
treatment of contract attorneys, and, as noted, how their costs are drawn from a common fund
award to a settling class, will have ramifications far beyond this case. This case presents a unique
opportunity for a court to do so and to put a public policy imprimatur on the, question.

The Special Master acknowledges that federal circuits have not spoken with one voice
but have, to date, largely permitted a markup of contract attorney fees on the lodestar in most |
cases. See In re Anthem, Inc., Customer Data Sec. Breach Litig., No. 18-16826, 2018 WL
7858371 (9th Cir. Oct. 17, 2018), citing fn re Cathode Ray Tube (CRT) Antitrust Litig., No.
1917, 2016 WL 4126533, at *8 (N.D. Cal. Aug. 3, 2016) Firmly rooted within these decisions,
however, is the largely universal presumption that a paying client would generally pay less for
work performed by a contract attorney not employed by the firm. See, e.g, Citigroup Sec.
Litigation, 965 F. Supp. 2d 369 (2d. Cir. 2013) (“But Courts seem to agree that a contract
attorney's status as a contract attorney—rather than being a firm associate—affects his market
rate. Even the authority on which Counsel relies presumes that clients generally pay less for the
work of contract attorneys than for that of firm associates.”); City of Pontiac Gen. Employees’
Ret. Sys. v. Lockheed Martin Corp., 954 F. Supp. 2d 276, 280 (finding that, while it is common
practice for law firms to mark-up the rates they pay for contract attorneys, rates of $295 - $435
are not reasonable since an informed client would not accept the proposed markup here.)

Thus, the Special Master does not agree that, as Lieff has argued, contract attorneys
should be treated interchangeably with staff attorneys for billing purposes. That is to say, equal

work does not justify equal rates in this instance. While some of courts have awarded contract

 

” There are only two instances the Special Master could identify where courts have made any specific distinction
between contract and staff attorneys. See /n re Citigroup inc. Bond Litigation, 988 F.Supp.2d 371, 376-378
(S.D.N.Y. 2013); In ve Anthem, Inc. Data Breach Litigation, 2018 WL 3960068, at *17 (N.D.Cal. 2018).

14
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 17of44 |

attorneys rates equal to those of associates, and considered them in the lodestar, the Special
Master has consistently distinguished these cases, which neither address the economic realities of
the independent contractor relationship nor consider what a sophisticated client would pay a
contract attorney paid at $30-$50 per hour. This is not to downplay the importance of utilizing
outside, temporary help where the circumstances of the case call for it. As several courts have
recognized, contracting with independent attorneys on a case-specific basis provides a cost-
efficient service to the client and has become a reality in large, mega-litigations. All well and
good, But this does not mean law firms should be able to mark up contract attorneys with free
reign, as doing so effectively negates the cost-savings achieved by hiring outside help, at least to
the class See Jn re Beacon Assocs. Litig., 2013 WL 2450960, at *18 (S.D.N_Y. 2013) (“There is
little excuse in this day and age for delegating document review [particularly primary review or
first pass review] to anyone other than extremely low-cost, low-overhead temporary employees
(read, contract attorneys)—-and there is absolutely no excuse for paying those temporary, low-
overhead employees $40 or $50 an hour and then marking up their pay ten times for billing
purposes,")

The economic realities of the relationship must be considered. From the class’s
perspective, any cost-savings on contract/agency attorneys provides no benefit to the class and is
hardly a bargain, as these attorneys are marked-up solely for the financial benefit of counsel and
can hardly be viewed as the going-rate for contacted legal help. Indeed, the marked-up rates
directly boost the raw lodestar reported to the court, inevitably driving down anty lodestar
multiplier calculated using a cross-check. In other words, marking up contract attorneys to ten-
fold rates minimizes the harsh economic realities that courts must consider in awarding a fee. So,

little, of any benefit flows to the class at all — only the financial burden.

15
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 18 of 44

Bearing in mind these considerations, federal courts have more recently begun to.
scrutinize the characterization of contract attorneys, positing whether such hours should be .
routinely passed along to the class as an expense. See, e.g, Dial Corporation v. News
Corporation, 317 F.R.D. 426, 438 (S.D.N.Y. 2016); Pennsylvania Pub. Sch. Employees’ Ret,
Sys. v. Bank of Am. Corp., 318 F.R.D. 19, 26 (S.D.N.Y. 2016) (‘a reduction in the requested fees
is warranted to avoid a windfall to [the firm] for charging more than $350 per hour for associates
who are contract attorneys in all but name [expressing a preference that a firm reduce attorneys’
fees by hiring contract attorneys and accounting their time as an expense].”) As Lieff has Stated
time and time again, courts have Aistorically approved large mark-ups on contract attorneys’
rates. But that historical pattern is largely the byproduct of a long line of cases where courts did
not explicitly address “the disparity of rates at which contract attorney were paid and the rates at
which they were charged.” In re Anthem, Inc. Data Breach Litig., No. 15-MD-02617-LHK, 2018
WL 3960068, at *19 (N.D. Cal. Aug. 17, 2018), appeal dismissed sub nom. in re Anthem, Ine.,
Customer Data Sec. Breach Litig., No. 18-16826, 2018 WL 7858371 (9th Cir. Oct. 17, 2018) .
(assigning an hourly rate of $240 as a starting point, but “willing to receive documentation
Justifying a lower or higher rate.”), A historical lack of rigorous analysis should not preclude
careful courts from engaging in and imposing a more cold-eyed and realistic analysis.

The Special Master, who has been charged with determining the reasonableness and
accuracy of the contract attorney hours listed on the fee petition submitted in the State Street
case, must not simply take these cases at face value. Instead, the Special Master carefully
considered the factors that have contributed to the current acceptance of mark-ups on contract
attorneys and waded through the rationale — or lack thereof -—- to determine any force which past

decisions should be given in this instance. The history is not, moreover, one-sided. Courts have

16
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 19 of 44

recognized a fundamental policy that even a marked-up rate must be tethered to a contract ;
attorney’s cost and/or hourly wage. See Pennsylvania Pub. Sch. Employees’ Ret. Sys. v. Bank of
Am, Corp., 318 F.R.D. at 27 (concluding that billing out newly-hired, temporary associates rates
exceeding $350 per hour “for work that is typically the domain of contract attorneys or
paralegals” was excessive and warranted reduction.).

While no court has specifically mandated that counsel categorize contract attorney hours
as an expense, judges, such as Judge Pauley in Dia/ and Judge Koh in Anthem, have strongly
encouraged the plaintiffs’ class action bar to consider adopting this approach for all cases. The
Special Master whole-heartedly agrees and urges this Court to go one step further and actually
do it.

Looking at the economic realities from the perspective of a legal outsider ~ the _
proverbial man on the street — the billing of a contract attorney as an expense is simply sensible
judicial policy. As Judges Pauley and Koh have noted, it not only saves the class fees, but
promotes judicial efficiency by relieving judges from wading through the factual distinctions of
an attorney's employment status to check the propriety of the mark-ups applied by counsel. See
Dial Corp., 317 F.R.D. at 437; In re Anthem, Inc., 2018 WL 3960068, at *17-20. But more
importantly, billing contract attorneys as an expense most accurately reflects the negligible risk
taken on by the firms that employ them. While Lieff* may take it upon themselves to hire
contract attorneys and maintain long-term relationships with the same individuals across various
cases, the fact remains that the risk of hiring an attorney billed at $30-$50 per hour is far less

than assigning a full-time employee to do that work.

 

* Lieff is the only firm in this case to use contract/agency lawyers. Thornton supports Lieffs view, but that is largely
in self-interest, since it (inappropriately) put Lieffs contract/agency lawyers on its fee petition, identifying them as
its employees, and marked them up accordingly (even in some instances beyond the rates charged by Lieff on its
lodestar for the same contract attorneys).

17
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 20 of 44

Beyond this, requiring contract/agency attorneys to.be expensed would have the salutary
effect of requiring firms utilizing the service of these rented attorneys to specifically enumerate
this distinction on their lodestar petitions, and it would avoid the confusion séen in this case of
bundling them together amorphously with employed attorneys, and not specifically calling this
out to the Court so that it might more closely analyze this category of fees and discharge its role

of protecting the class.”

Hil. Defense counsel did not markup non-employee contract attorneys
in the State Street case.

For a better model, the Court need look no further than the practices of defense counsel in
this very case. Defense counsel WilmerHale, who routinely use contract lawyers employed by
third-party staffing agencies to review documents in large litigations, charge their client those |
attorneys at cost. R&R, Ex. 250; 6/24/19 Hrg. Trans., pp. 158: 10-14. The baseline rate in 2016
for agency attorneys was approximately $40, exclusive of overhead costs, which were covered
by the agency in this instance. Where WilmerHale utilized its own employees to perform the
same tasks, it marked up the cost some modest amount, depending on the sophistication of the
tasks delegated to the attorneys and the total overhead costs required.!° Consistent with this

practice, the Special Master has recommended that the law firms housing contract attorneys be

 

* The problem caused by this practice was manifested precisely in this case, as Lieff did not at all distinguish
between its staff attorneys and contract/agency attorneys on its lodestar, instead lumping both types together on its
lodestar and effectively telling the Court that both the staff attorneys and the contract/agency lawyers were
employees of the Lieff law firm and that the rates claimed for these attorneys were the rates customarily charged by
the firm for their services. As to the contract/agency lawyers, this was not strictly true, as these attorneys were not
employed by the Lieff firm (as Thornton has pointed out), However, the Special Master did not choose to
recommend a specific reduction for this inaccuracy, as he believed the recommendation to treat these
contract/agency attorneys as an expense, and reduce the fee award accordingly, which could not be marked up and
then multiplied, was sufficient.

 

'© WilmerHale attorney, William Paine testified that first-level document review services were provided in the State
Street case by attommeys employed by the firm in its Discovery Services Department in Dayton, Ohio. As reflected in
Ex, 250, WilmerHale typically charged clients $75 per hour for the most rudimentary work performed by attorneys
in Dayton. The Special Master finds it instructive that, as the sophistication of the work increased for employees, so
did the value of the markup. Again, the important distinction is that WilmerHale only marked up its own employees.

18
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 21.0f 44. _

reimbursed for any actual out-of-pocket costs expended in doing so. But this in no way alters his
fundamental view that contract attorneys are not eligible for a markup. The critical distinction
emerging from this comparison to defense bar is that the attorneys employed by the firm are
treated differently than ones with whom the firm only contracts; employees are marked-up on the
fee petitions, but contractors are not.

Lieff's primary defense to this is that this is a percentage-of-fund fee award, 80, in
essence, “no harm, no foul”. As an explanation, this simply is not sufficient, for any number of
reasons. First, it entirely negates the lodestar as a meaningful cross-check for the class. Taken to
its logical next step, a firm could entirely utilize the services of contract lawyers, put thousands,
of their hours on their lodestar, marked-up ten-fold, and then obtain a multiplier of two or three
times. This would have the effect of allowing firms to rent these attorneys for $30 to $50 per
hour, put them on their lodestar petitions for $300 to $500 per hour — and then multiply their
rates effectively by two times to $600 to $1000 per hour or more, without the attendant risk or
cost burden that an employment relationship brings. Had the rates used been those actually .
billed, this would result in a multiplier of twenty-times as much. As noted, all of this is to the
decided detriment of the class, from whose recovery these funds would come.

This long-standing practice exemplifies the public policy concerns that the G/ode article
spotlighted. Quite simply, this practice of marking up non-employed attorneys many-fold, then
applying a multiplier beyond this, shocks the conscience of the man on the street and undermines
the integrity of our class action legal system, as well as the public’s confidence in rigorous
judicial oversight of class action fees. This is exactly where this case came in the door, thanks to
the Globe’s scrutiny, and this Court should firmly and resoundingly shut this door. The Special

Master is convinced that if this Court does so in this case, the sound of that closing door will - ~

19
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 22 of 44

resonate with positive effect far beyond this case — all to the good of the integrity of judicial
oversight of class actions.

Failing to take this opportunity to speak firmly and bury the practice of marking up |
rented contract attorneys beneath the amorphous “bury all sins” pile of a simple “percentage of
fund” award would be an important opportunity missed.

Ii. THE COURT’S AUTHORITY TO ALLOCATE INDIVIDUAL FEE
AWARDS TO THE LAW FIRM

The Special Master has not specifically opined on the Court’s authority to allocate fees
among counsel but recognizes the Court’s clear authority to allocate fees among the different law
firms under Fed. R. Civ. P. 23. See also Newberg on Class Actions, § 15:23 (citing federal cases
giving the Court the “ultimate authority to determine how the aggregate fee is to be allocated
among counsel” and describing circumstances in which a fee allocation to counsel is
appropriate); Manual for Complex Litigation (Fourth), § 14.11.

Rather than taking a gross percentage-of-fund approach, the Special Master, in substance,
recommended specific allocations among firms entitled to share in the fee award. The allocated
amounts are directly tethered to specific findings that law firms, or individual attorneys, engaged
in conduct warranting redress. This approach is particularly appropriate here where the Special
Master’s investigation unveiled various acts of misconduct and less-than-transparent practices.
The Special Master has recommended that Labaton receive approximately $ 24,801,000; Lieff
approximately $11,523,000; Thornton approximately $14,386,000 to $14,986,000; and, ERISA
Counsel, $10,204,000 in attorneys’ fees.

Each of these allocations reflects a reduction, and in some instances a significant
reduction, based on the factual findings made by the Special Master. The total lodestar for the

double-counted hours, for instance, was deducted on a dollar-for-dollar basis from all three

20
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 23 of 44

Customer Class firms, which participated equally in the origination and execution of the unusual
cost-sharing agreement.!' Most prominently, the Special Master has recommended $2.75M be
disgorged from Labaton and redistributed to the fees paid to ERISA counsel based on Labaton’s
intentional decision not to inform ERISA counsel about the Chargois Arrangement. The decision
to keep in the dark ERISA counsel — who, had they had known of the financial obligation to
Chargois, would not have filed a joint fee petition — had profound effects. Nondisclosure to
ERISA attorneys deprived the ERISA class representatives of an opportunity to learn the full set
of facts and circumstances before signing off on the settlement. It further deprived Attorney
Lynn Sarko of the opportunity to inform the Department of Labor, whose approval was required
for a global settlement. !* |

IV. IMPACTS OF LACK OF CANDOR TO THE COURT ON THE FEE
AWARD

a. Garrett Bradley violated his duty of candor to the Court in filing a false
fee declaration.

1. Bradley violated Fed. R. Civ. P. 11 and Mass. R. Prof. C. 3.3(a).
The Special Master is unwavering in his conclusion that Thornton’s Garrett Bradley
breached his duty of candor to the Court by submitting a false declaration as part of an effort to
secure attorneys’ fees for his firm in this case. Dkt. #104-16, A litigant’s duty of candor

encompasses both procedural or ethical rule requiring transparency with the Court as well as a

 

'' The Special Master recommended another disgorgement of $2,241 ,098.40 from Lieff’s recovery to appropriately
account for fees generated by contract attorneys (R&R, pp. 363-368 & Revised Report, p. 28) as well as a total
disgorgement of $1,926,937 to $2,526,937 from Thornton’s fees, reflecting reduction of fees for Michael Bradley
and contract attorneys as well as a fine paid back to the class by Thornton for violating Rule 11 (R&R, pp. 363-368
& Revised Report, pp. 13, 25-27). Beyond this, as noted, this reallocation to ERISA counsel also reimburses and
compensates those ERISA firms for their substantial time and expense in being dragged into this investigation
through no fault of their own,

* For a full discussion, see R&R, pp. 234-235, 350; Special Master's Memorandum in Support of Proposed Partial
Resolution (“Proposed Partial Resolution”), pp. 10, 18-19,

21
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 24 of 44

general duty of candor toward the Court. R&R, pp. 322-325; see also Pearson v. First NH
Mortg. Corp., 200 F.3d 30, 38 (1st Cir. 1999), citing Shaffer Equipment Co.,1 1 F.3d at 457 (4%
Cir, 1993)"°; Matter of Finnerty, 418 Mass. 821, 829 (1994)(“[W]e cannot approve of any |
practice in which an attorney misleads a court” [internal citations omitted].), Although the R&R
discusses the duty of candor broadly, as well as the specific violations, the Special Master firmly
roots his recommendation to impose material sanctions on Garrett Bradley and his attendant
findings and conclusions of law in the blackletter law handed down by the Federal Rules of Civil

Procedure the Massachusetts state bar association.

Litigants must, at a minimum, abide by the explicit direction set forth in the Federal
Rules of Civil Procedure and locat ethical rules. The Special Master’s recommendation that
sanctions be handed down to Bradley is a direct result of his finding that Bradley violated: the ~~

Fed. R. Civ. P. 11 and Mass. R. Prof. C. 3.3.44

Read together, Fed. R. Civ. P. 1 f and Mass. R. Civ. P. 3.3(a) require that all litigants (i)
conduct a reasonable inquiry into the accuracy of the facts and law; and, (ii) promptly correct
any false statement of material fact made to the Court. See Mass. R. Prof. C. 3.3(a) )(“‘A lawyer

shall not knowingly .. [1] make a false statement of fact or law to a tribunal or fail to correct a

 

'S The First Circuit, relying on Fourth Circuit jurisprudence has recognized a “general duty of candor to the court.”
Pearson v. First NH Mtg. Corp., 200 F.3d 30, 38 (ist Cir. 1999), citing United States v. Shaffer Equip. Co., 11 F.3d
450, 457 (4th Cir.1993) CYA] general duty of candor to the court exists in connection with an attorney's role as an
officer of the court”). As described in Section [V(a), the Special Master has raised concems with various aspects of
Bradley conduct in this case, most importantly, the intentional submission of a false affidavit to the Court and the
omission of information relating to Chargois’s unique role in the case. The Special Master did not, however, impose
based his recommendation forsanctions on Bradley’s omission, but considered that conduct as part of a broader
analysis concerning Bradley’s failure to discharge his duty of candor to the court. The First Circuit's analysis in
Pearson supports this distinction. In Pearson, the First Circuit was confronted with a factual record that included
both an omission and an affirmative representation to the Court that were misleading. The First Circuit considered
the impact of counsel’s silence alongside the false submission of a verified statement.

'! The R&R discusses in greater detail how the duty of candor applicable in Massachusetts arises in large part from

Mass, R. Prof. C, 3.3, as informed by Mass. R. Prof. C. 8.4(c)}, which defines any conduct involving ‘dishonesty,
fraud, deceit or misrepresentation” as professional misconduct under the Massachusetts Rules.

22
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 25 of 44

false statement of material fact or law previously made to the tribunal by the lawyer”); Merritt v.
International Ass’n of Machinists and Aerospace Workers, 613 F.3d 609, 626 (6th Cir. 2010)
(“[T]he reasonable inquiry under Rule 11 is not a one-time obligation ... [T]he plaintiff is
impressed with a continuing responsibility to review and reevaluate his pleadings and where
appropriate modify them to conform to Rule 11.”) (internal citations omitted); Thomas v. Capital
Sec. Services, Inc., 812 F.2d 984, 988 (Sth Cir. 1987) (Rule 11 sanctions may also be required if
an attorney fails to meet his ‘continuing obligation to review and reevaluate [his] position as the
case develops.””) (internal citations omitted). See also 6/26/16 Hrg. Trans., pp. 254: 16-22; 255:

2-14,"5 Failure to meet either of these requirements warrants sanctions under Rule 11,

In this case, Bradley’s fee declaration contained multiple factual inaccuracies that had the
net effect of dramatically overstating Thornton’s resources and manpower contribution to the
case, and in that way, were material. See R&R, pp. 232-244. The evidence is uncontroverted in
fact Bradley admits — that he neither made a reasonable inquiry into the accuracy of the four- |
page fee petition before filing it, nor affirmatively corrected — much less promptly corrected _
those inaccuracies with the Court after significant portions of the same pleading had already
come under intense scrutiny. Viewing the post-fee petition events in this case through an |
objective lens, the Special Master finds that Bradley knew or should have known that his

affidavit included multiple, material inaccuracies far earlier than March 7, 2017, when he

 

'S While Mass. R. Prof. C. 3.3(a) imposes an explicit requirement that litigants correct any material misstatements in
a sworn pleading, there is admittedly a split among the circuits whether Fed. R. Civ. P. 11 imposes a similar duty.
Compare Merritt v. International Ass'n of Machinists and Aerospace Workers, 6\3 F.3d 609, 626 (6th Cir. 2010)
and Thomas v. Capital Sec. Services, fic., 812 F.2d 984, 988 (Sth Cir. 1987) with Motown Productions, Inc. v.
Cacomm, Inc., 849 F.2d 781, 784-785 (2d Cir, 1988)(Concluding that the determination whether a signatory’s
conduct violates Rule 11 is made “as of the time of the signing and that Rule 11 imposes no continuing duty to
correct an earlier paper.”). The Fist Circuit has not yet imposed an explicit duty to correct pleadings under Fed. R.
Civ. P. 11. It has, however, held that litigants owe a duty of candor to the Court, and are subject to potential
sanctions for maintaining a position that is no longer tenable under fact or law. See McCarty v. Verizon New
England, inc., 73) F.Supp.2d 123, 133 (D.Mass. 2010) (citing Fed. R. Civ. P. 11, Advisory Committee Notes, 1993
Amendment).

23
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 26 of 44

begrudgingly acknowledged their falsity. Thus, the Special Master concludes that Bradley

violated both prongs of Rule 11. We briefly examine each requirement below.

First, Bradley’s failure to review the fee declaration prior to submission falls far short of
Rule 11°s fundamental requirement that a litigant perform “an inquiry reasonable under the |
circumstances certifying to the Court that, to the best of the litigant’s knowledge, the factual
contentions presented in a pleading are accurate. Fed. R. Civ. P. 11(b)(3). The inquiry.
requirement imposed by Rule 11 is real rather than theoretical and is viewed by the courts
objectively as to what is reasonable in the circumstance. See Lichtenstein v. Consol. Servs. Grp.,
Ine., 173 F.3d 17, 23 (ist Cir. 1999)(“a party who brings a suit without conducting a reasonable
inquiry and based on nothing more than a prayer that helpful facts will somehow emerge .. . [is]
vulnerable to sanctions.” Among other things, courts consider the relative complexity and
familiarity of the declarant with the subject matter, the time allotted for inquiry, and the ease or
difficulty of accessing the requisite information to confirm the statements likely. have evidentiary
support. See CQ Int'l Co., inc. v. Rochem Int'l] USA, 659 F.3d 53, 53, 62-63 (1st Cir. 2011),
citing Navarro-Ayala v. Nunez, 968 F.2d 1421, 1425 (1st Cir. 1992). Even if you credit
Bradley’s testimony that he did not read the paragraphs containing the inaccurate statements,
which the Special Master seriously doubts, Bradley admits that he did not review the critical
language in the declaration “closely” and the language “should have been clarified by [him] at
that time.” Dkt # 176 (R&R EX. 96); 3/7/17 Hrg. Trans., p. 88: 14-21; 6/25/19 Hrg. Trans., p.
66: 1-5. That is an understatement. If his testimony at the hearing is to be credited, he did not
read a quarter of the content in his sworn fee declaration ar all, despite the fact that he submitted
the declaration as part of a collective request for a fee award of $75M. But, even assuming this is

true, Bradley acknowledges that he did not conduct an objectively reasonable inquiry concerning

24
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 27 of 44

the representations in that statement. See 6/25/19 Hrg. Trans., 66: 1-5; 90: 10-11. So, there is no
disagreement that Bradley could have, without difficult, inquired into the facts asserted in his
sworn declaration — the inclusion of which rendered his sworn affidavit false — making his failure
to make a reasonable inquiry without question a violation of Rule 11. See Navarro Ayala v.

Hernandez Colon, 143 F. R.D. 460, 464 (D.P.R. 1991).

Where Thornton and the Special Master sharply disagree is whether Bradley intentionally
and willfully submitted this false declaration. Thornton claims, on the one hand, that Bradley
acted negligently; the Special Master, on the other hand, finds that Bradley intentionally filed a
declaration with the court misrepresenting Thornton’s role in the case. That is, Bradley intended
to submit the hours of staff and contract attorneys on Thornton’s lodestar and did sign and |

submit an affidavit including this information.

The credible evidence is anything but equivocal on this point. Bradley’s revisionist
narrative that he “made a mistake” by not reading two paragraphs that he considered
“boilerplate” — or the Exhibit referenced therein — is just that, revisionist history. See 6/25/ | 9
Hrg, Trans, p. 72: 1-4. A reasonable reading of the facts suggests that Bradley fully understood.
Thornton’s lodestar would be submitted to the Court with the names of Lieff and Labaton,
whether or not he reviewed the document prior to the submission. First, the language Bradley
glossed over was not peripheral to the pleading, it comprised nearly one-quarter of entire written
declaration, the first two paragraphs of which Bradley did read and referenced 28 U.S.C. §
1746’s authority for a sworn declaration. Second, Bradley, who signed the declaration under the
pains and penalties of perjury, was keenly aware that the Court would rely on each of the
individual fee submissions in determining the final fee award. 6/25/19 Hrg. Trans., p. 112:17-

113: 9, Third — even in the midst of Bradley’s implausible protestations that he did not know or

25
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 28 of 44

realize that the staff attorneys were listed on Exhibit A at the time of submission — Bradley
critically acknowledges that the entire reason Thornton agreed to pay Lieff and Labaton for the |
costs of the staff attorneys was to make Thornton’s individual lodestar “commensurate with
those of Lieff and Labaton.” 6/25/19 Hrg. Trans., p. 115:20 - 116: 3 & 92: 3-4; p. 124: 14-19, In
other words, there is no doubt that Thornton intended all along to include the staff attorney

names to bolster its hourly contribution to the case. Thus, the Special Master found that Bradley.

intentionally submitted a document that falsely described the Thornton firm’s contribution to the

Case,

The Special Master takes no pleasure in finding that Bradley acted intentionally regarding
his submission of a false affidavit. The fact remains that Bradley intended to create a petition that
inflated Thornton’s individual lodestar by including within it staff and other attomeys that it did

not employee or maintain a regular relationship.

Secondly, despite having ample opportunities to correct the misrepresentations, Bradley
failed to correct the inaccuracies on his own as the Court reasonably expects. Rather, the first
time Bradley communicated to the Court that the fee declaration may not be accurate came in
response to the Court’s direct questions on the topic. 3/7/17 Hrg. Trans., p. 88: 14-19; R&R, p.
235. Again, it is simply not credible that Bradley ~ alerted to media concerns of potential errors
in the Thornton lodestar (Exhibit A) — did not, even at this point, read the entire declaration,
effectively two pages of written content, submitted along with Exhibit A. In fact, the Special
Master finds far more credible Evan Hoffman’s testimony that Hoffman likely provided Bradley
a copy of the declaration along with Exhibit A in response to the Boston Globe’s inquiry. 6/25/19
Hrg. Trans., p. 181:22 — 182: 6. A review of the full document would reveal the additional

inaccuracies in paragraphs 3 and 4 and trigger an ethical and legal obligations to alert the Court

26
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 29 of 44

to additional problems contained in that same document. Particularly when those problems

related to a sworn declaration submitted by an attorney.

Beyond this, Bradley’s motive in including the Labaton and Lieff attorneys was clearly to
“jack up” the Thornton lodestar. See R&R EX 64. Bradley’s explanation for this characterization
is that it was directed to the other two customer class firms as a negotiating tactic, and that once
Thornton had arrived at a fee division (6/25/19 Hrg., EX 6) with the other firms, he had no

motive to “jack up” the lodestar for the Court because Thornton’s fee was now established.

This explanation makes no sense, for a number of reasons. First, it completely ignores the
role of the Court in using the lodestar as a cross-check. Had Bradley not included the Labaton
and Lieff attorneys on its lodestar, the disproportion of Thornton’s lodestar hours to Lieff* 5 and
Labaton’s lodestar hours would have been manifest to the Court upon its cross-check review and
the Court, in considering an allocation of fees between the firms may well have raised questions
about Thornton’s role and its share of the total fee award. To argue that these attorneys on

Thornton’s lodestar had no impact on how much Thornton would ultimately receive ignores the

Court’s role in protecting the class through the cross-check process.

But Bradley’s argument also defies common sense. If having Labaton’s and Lieff's
attorneys on Thornton’s lodestar was truly insignificant to Thornton’s fee award, why put them
on the petition in the first place? Bradley and Thornton would have the Court believe they almost
accidentally appeared on the petition, or that it was an after-thought. This is belied by the record
that shows the lengths Thornton went to for obtaining the names, hours and rates of these

lawyers from the other two firms. See R&R, pp. 220-223.

27
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 30 of 44

In short, there can be no doubt that Bradley (and Thornton) wanted, and needed, these
attorneys on their lodestar petition, as the Thornton law firm had only six timekeepers on its
petition. The remaining timekeepers were Labaton and Lieff attorneys (or contract/agency

lawyers).

Finally, the Special Master remains troubled by the fact that none of the four Thornton
attorneys working on the State Street case felt it necessary to read the operative paragraphs in _
Bradley’s declaration, either before submission to the Court or in November 2016, after the firm
had learned of potential double-counting among the various lodestar reports. To credit the
testimony at the hearing, it would appear that no one at the Thornton law firm took responsibility
for reading critical language contained within a four-page fee petition, specifically describing
Thornton’s role in the State Street case and supporting its request for several millions of dollars
in fees, See, e.g., 6/25/19 Hrg. Trans., p. 161: 8-25. Thornton attorneys displayed this same, pass-
the-buck attitude after the Bosion Globe reported concerns about the information contained
within Exhibit A, listing the individuals for whom Thornton had claimed fees. Even at that time,
not one of the four Thornton attorneys assigned to the case read the additional four pages that,
along with the lodestar chart in question, requests a $75M fee award with $18 million going to
Thornton. 6/25/19 Hrg. Trans., p. 164: 15-24; 6/26/19 Hrg. Trans., p. 154: 23- 155: 9; 195: 1 —
196: 10 & 198: 12-14; 6/25/19 Hrg., EX 6; Dkt. # 562-1.

li. Bradley’s nondisclosure of the Chargois Arrangement to the Court -

further demonstrates his disregard for his general duty of candor owed
to the Court.

Beyond the transgression of the ethical and procedural rules described above, Bradley
violated his general duty of candor to the Court. While the Special Master has not sought

separate sanctions for Bradley’s lack of credibility during the Special Master’s investigation,

28
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 31 of 44

Bradley’s proven disregard for his professional obligation to be open and honest with the Court
on critical matters, such as Chargois’ curious role in the case, reflects a complete abandonment

of his duty of candor in this case. The Special Master continues to find Bradley’s testimony that
he did not know Chargois work on the case less-than-credible.'* See also, R&R, pp. 107-109 &

n.90,

b. While Labaton’s failure to disclosure the Chargois Arrangement may

have implicated duty of candor but does not warrant independent
sanctions.

While Labaton, and Larry Sucharow, may have had — and breached — this same duty of
candor to inform the Court about the Chargois Arrangement. What distinguishes Labaton from
Thornton is that, unlike Bradley’s fee petition, the omission of Chargois on the fee petition was
not accompanied by blatant falsities that were intentionally included on the petition.!7

With regard to Labaton, it was not only the fact that the firm withheld the very relevant |
information that Chargois was to receive payment from class funds, but Labaton’s continual
refusal to acknowledge the detrimental effects flowing from the nondisclosure to the Court, that
gave rise to the Special Master’s finding that Labaton bore sole responsibility for remedying the

effects of nondisclosure of the Chargois. The remedy took the form of a hefty disgorgement.

 

'® Bradley was one of a handful of lawyers who knew and had access to Damon Chargois over the life of the State
Street case, Bradley knew Chargois had an affiliation with Labaton as early as 2007, and shortly thereafter, or at
least by 2012 knew specifically that Chargois had a deal with Labaton to act as “focal counsel” to ATRS, for which
Chargois was entitled to receive 20% of the fee received by Labaton if successful in that representation. 6/25/19
Hrg. Trans., p. 24: 18-22; p. 30: 6-25. Although Bradley contends that he believed Chargois was dealing directly
with the client, he cannot recall a single conversation with Labaton — including Chris Keller or Eric Belfi with whom
he had numerous telephonic and email contact over the life of the case — confirming, or even intimating, that
Chargois interacted with the client, nor did he observe Chargois take on other tasks typically delegated to “local
counsel,” including filing pleadings in the case. 6/25/19 Hrg. Trans., p. 17: 3-6; p. 18: 13-22; 6/25/19 Hrg. Trans., p.
25: 5-8; 15-21. The Special Master continues to find not credible that Bradley, from whom Chargois sought counsel
when Labaton previously initiated discussions about a reduction in the fee award, did not know that Chargois played
no role with ATRS in the State Street matter. See 6/25/19 Hrg. Trans., p. 50: 5-13; R&R, pp. 107-109.

'? The Court has indicated that in the absence ofa specific order to disclose all payments from class funds to the
Court under Fed. R. Civ. P. 54(d), there may not have been a specific obligation of disclosure. The Special Master
continues to believe there was an obligation, but this question, like others, is not free from doubt and underlies the
Special Master’s decision not to recommend disciplinary action against Labaton or Sucharow on this ground.

29
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 32 of 44

To redress the conduct, the Special Master recommended that Labaton adequately
address the harm flowing from nondisclosure, namely, the class’s inability to agree to the
settlement fully informed of the Chargois payment and the ERISA attorneys’ complete lack of
knowledge while negotiating their own fee agreement and advising their clients and the DOL. !8
See R&R, pp. 368-371. The Special Master’s recommendations remain two-pronged even under
the Proposed Partial Resolution. Under that agreement, Labaton accepts that it is 100%
responsible for this critical omission and agrees to pay an agreed-upon $2.75M to ERISA
counsel and the same substantial sum of money to the class, $700,000.

V. THE CONTINUING EFFICACY OF THE PROPOSED PARTIAL
RESOLUTION

On October 25, 2018, having engaged in several weeks of difficult and complex
negotiations to narrow the scope of objections and expedite resolution of this difficult case, the |
Special Master, Labaton and ERISA counsel filed a multiparty Proposed Partial Resolution. At
the time, the Special Master argued that the Court should accept the Proposed Partial Resolution
because it advanced the administration of justice, fulfilled the Court’s fiduciary duty to protect
the class’s interests, and provided the same level of relief as that recommended by the Special
Master in his Report and Recommendations. See Special Master’s Memorandum in Support of
Supplement to Report and Proposed Partial Resolution of Issues for the Court’s Consideration
[Dkt. #511]. The Master detailed how the agreement conferred a benefit upon the class without
depriving it of funds; was a product of arms-length negotiations; had prompted no objection from
class members; and appropriately imposed differing obligations on Labaton and ERISA
consistent with their respective roles in the litigation, as neither the double-counting nor the non-

disclosure of Chargois involved the ERISA firms.

 

30
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 33 of 44

While the Proposed Partial Resolution remains under consideration, and the Court has
expressed some reservations about carving out Labaton, see, e.g. 6/25 Hrg. Trans., pp. 193-194
(“I'm not inclined to sever Labaton from everybody else, sort of go back to what generated this,
the fundamentals[,]”), the Special Master continues to strongly advocate for its approval by the
Court, for a number of prudential! reasons.

The Proposed Partial Resolution is not, to be sure, perfect; agreements in complex legal
matters are rarely without flaws. Confronted with strong feelings, contested facts, competing
legal theories and high stakes, each party must be willing to compromise, to soften its tone, and
to approach negotiations constructively, even as it demands that the other parties do the same.
The discussions in this case were no different than those in the myriad of seemingly-intractable
criminal sentencings or complex civil settlement hearings which this Court has successfully |
concluded over the years.

However, the Court’s adoption of the Proposed Partial Resolution would significantly
achieve a number of objectives that greatly transcend the immediate interests of Labaton in
resolving its legal objections, preserving its business aspirations, or containing litigation costs: .

° | It would firmly address the ERISA firms’ concerns about Labaton’s lack of :
disclosure of the Chargois Arrangement and its impact on fee negotiations.
Labaton has agreed to pay ERISA counsel from its funds a significant amount of
money ($2.75M) for the potential harm caused by not providing ERISA complete

information;

e Jt would further First Circuit policy encouraging efficient resolution of matters
and the conservation of judicial resources;

e It would confer significant benefits upon the class by paying one-third of the
overstated lodestar to the class ($1,352,666.67)'° and an additional $700,000 in

 

" Lieff and Thornton have objected to this provision by claiming that it binds their firms to each pay one third of the
double-counted total amount; this is inaccurate. Because the Court has voided the fee award, the Court is under no
obligation to bind either firm to the balance. Should the Court grant individual fee awards, the $1.3M can be
considered as a liability for each firm that is taken into account by the Court in calculating the individual fee awards.

31
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 34 of AA

disgorgement resulting from Labaton’s failure to disclose the Chargois
Arrangement, for a total of $2,052,666.67 to the class; and,

¢ Most importantly, adoption of the agreement would recognize and validate that
Labaton has fully accepted its responsibility for not disclosing the Chargois
Arrangement to the Court and other parties as well as for other deficient practices
and has acknowledged that these practices impaired the administration of justice.
Labaton has not only committed itself to addressing these past deficiencies, but,
according to retired Judge Garrett Brown, has already implemented most of these
best practices, including retention of Judge Brown to review its ethical practices,
appointment of anew GC and CCO, internal training and processes to ensure that
retention agreements comply with the appropriate ethical standards, appointment
of a “settlement team” to eliminate the past “siloing” of settlement processes,
acknowledgement that the Chargois fee was not a “bare referral” fee and enacting
a policy prohibiting such agreements, a commitment to disclose to the court any
fee sharing arrangement between counsel, and banning the practice of including
employees of another firm on its fee petitions.

In the Special Master’s view, the agreement with Labaton is analogous on a policy level
to a Rule 11 plea agreement. (The Special Master is not in any way implying that any criminal
conduct took place here, but the procedural comparison to a plea deal is fitting.) With a plea
agreement, the defendant steps forward and publicly accepts responsibility for his/her conduct,
expresses contrition and agrees to redress for the conduct that brought him/her before the Court.
This has important rule of law implications because a defendant is publicly acknowledging
responsibility and removing any doubt, thus reinforcing the transparency of our system. In
return, the Government usually agrees to recommend to the Court some degree of leniency,
usuaily a reduction of sentence,

By analogy, this is exactly what has occurred here. Labaton has publicly stepped forward,
accepted responsibility for its conduct, expressed contrition to the Court and agreed to both
substantial monetary redress and has taken extensive measures to correct the deficiencies in its

practices that were identified in the R&R. See R&R, pp. 362-371. In the Special Master’s view,

this resonates with the same positive rule of law principles.

32
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 35 of 44

Labaton has done virtually everything the Special Master recommended should be done,
and the Special Master believes the Court should recognize this by accepting the Proposed
Partial Resolution. In short, Labaton — alone among Customer Class Counsel — has committed
itself to promoting and adhering to ethical, efficient and transparent processes in all future class
actions, and has, in fact, implemented these processes in a manner that is worth emulating —and
rewarding. |

VI. OTHER CONCERNS RAISED AT JUNE 24-26, 2019 HEARING

a. Applicability of Rule 1.5(e) and 7.2(b).

After wading into the circumstances giving rise to the errant fee petition, the Special |
Master dove deeply into the propriety of the $4.1M payment to Damon Chargois. In the end, the
Special Master concluded that the payment was not a referral fee, as that term is used and |
understood in the profession, but a true finder’s fee — an entitlement to payment in future cases
akin to a floating lien, rather than a professional fee arrangement. See R&R, pp. 272-273, 333-
338. ATRS neither sought out a referral of Chargois nor knew of Chargois’ involvement under
George Hopkins’ leadership. Critically, Labaton’s financial obligation arose solely as a result of
ATRS’s status as a class representative, rather than its own competency to provide legal services.

But putting aside whether it is a referral fee, the Customer Class’s payment to Chargois
was a division of fees under Mass. R. Prof. C. 1.5(e), albeit an impermissible one. While the
Court has suggested that non-referral fees, i.e. finder’s fees, may fall outside of Rule t.5(e) |.
altogether, the critical distinction drawn by the Special Master is not whether a payment
constitutes a valid referral fee or not, but whether the payment constitutes permissible fee-
splitting, and relatedly, whether the client received appropriate notice of the division. Rule 1.5(e)

applies to any “division of a fee (including referral fee) between lawyers who are not in the same

33
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 36 of 44

firm...” (emphasis added). Mass. R. Prof. C. 1.5(e). Although it may be more common that
payments made between attorneys at different firms stem from as bone fide referrals, referral
fees are but one example of a division of fee,

Whether the Chargois payment is technically a “referral fee” is only part of the issue. A
lawyer who does not comply with Rule 1.5(e)’s safe harbor is still a “person” within the scope of
Rule 7.2(b). While the Special Master’s analysis of potential Rule 7.2(b) violations alongside
Rute 1.5(e) may be novel in the sense that no Massachusetts court has specifically opined on the
relationships between these two rules, the Special Master’s legal discussion is hardly innovative.
It merely traces the plain language of the rules intentionally drafted by the Massachusetts Board
of Bar Overseers specifically clarify that Rule 7.2(b) provides a safe harbor for valid fee-splitting
agreements complying with Rule 1.5(e). Lawyers may not pay another lawyer, or provide a
anything of value, in exchange for a recommendation for his or her services, unless the payment
fits within the safe harbor provision (Rule [.5(e)) or another exception set forth in the rule.

Here, the Chargois Arrangement implicates an obligation to share a fee with another
lawyer, and thus fell squarely within the ambit of Rules 7.2(b) and 1.5(e). The payment itself to
Chargois did not violate the rules of professional conduct or constitute intentional misconduct.
The Special Master found that, because Labaton’s violation of Rule 1.5(e) in this circumstances
was a Close call not meriting professional discipline, it would be difficult to conclude a
connected violation of Rule 7.2(b) rose to the level of professional discipline, particularly where
no Massachusetts court or disciplinary body has imposed sanctions upon a lawyer for paying

another lawyers as described in Rule 7.2(b).

34
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 37 of 44

b. While Fed. R. Civ. P. 23 may not have explicitly required disclosure of
the Chargois Arrangement, the parties would have been prudent to
disclose to the Court an allocation of class funds.

On the final day, the Court raised the issue whether the parties were required to inform
the Court of the Chargois Arrangement pursuant to Rule 23 of the Federal Rules of Civil
Procedure. Although the Court articulated a preliminary view that it was not inclined to find a
violation where it did not enter a separate order to do so under Rule 54(d)(2)(B)(iv), the question
raised is an important one. See 6/26/19 Hrg. Trans., p. 235, 6-14.

As detailed in the R&R, the Special Master recommended that, while failure to disclose
the Chargois Arrangement with Chargois — paid from class funds in this case — was not a
violation of blackletter law, or a direct violation of Rule 23, it was an important financial
obligation that should be disclosed to the Court as well as to the class in the interest of
transparency.”° Rule 23(e) generally requires counsel provide “reasonable” and “meaningful”
notice of settlement to the class members to enable them to lodge objections, including
identifying agreements made in connection with the settlement proposal. See Fed. R. Civ. P.
23(a), (e)(3). While the arrangement to pay Chargois-- a seemingly unrelated party -- some
portion of the allocated fees could be considered an arrangement “made in connection with the
proposal,” while Rule 23(e) does not expressly require that fee allocation agreements be
disclosed to the class, disclosure to the class is clearly the better practice See also Rubenstein
4/9/18 Dep., pp. 116: 6-17, 119:7, 121:10-17.

Militating heavily in favor of disclosing the arrangement to the Court is the fact that the
fees were paid from the larger pool of class funds (or, as several emails referred to it, as “off the

top.”) See R&R, EX. 140, EX. 151. Counsel has argued, unconvincingly, that the money

 

*° For additional discussion on the parties’ compliance with Fed. R. Civ. P. 23, see R&R, pp. 305-309.
35
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 38 of 44

belonged to the firms once the Court approved the total fee award on November 2, 2016, the 7
Special Master does not adopt such a hyper-technical view. Had the class known about the
Chargois Arrangement, it may have prompted further investigation of the arrangement, and at the
very least, would likely have had an impact on whether class members elected to object to the
settlement (at the least, it certainly would have invited the Court’s scrutiny). Although it may not
be a violation of the Federal Rule of Civil Procedure under the plain language of Rule 23, the
Special Master reaffirms his conclusion that the financial arrangement with Chargois should
have been disclosed to the class and the Court.

c. The Special Master did not misrepresent the record as to Thornton Law
Firm.

Thornton, in its Sur-Reply filed last December, and most recently before the Court during
the hearing held on J une 25-26, 2019, accuses the Special Master of intentionally
misrepresenting the record in this case on two separate occasions. The alleged misrepresentations
include (1) an inaccurate description summarizing unquoted testimony in a single block quote in
the R&R; and (2) reattribution of deposition testimony using explanatory brackets ina pleading.
Thornton contends that these so-called intentional alterations show a deliberate attempt by the
Special Master to modify the record to make Thornton appear more culpable or, alternatively,
show careless error by the Special Master. Neither characterization is accurate, and constitutes
analogously, a defense lawyer’s attempt to shift focus away from a defendant’s misconduct to
the prosecutor. Such tactics here are not only inaccurate, they are beside the point, and the Court
should not dignify this unhappy tactic from a desperate defense lawyer’s playbook. The Special
Master responds briefly below.

The first alleged misrepresentation is no more than a stylistic choice of words selected by

the Special Master in the R&R to describe a lengthier statement made by deponent Evan ~

36
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 39 of 44 |

Hoffman, a Thornton attorney. In the R&R, the Special Master replaced the phrase “the sort of
narrative about the firm’s contribution, which I believe Mike Lesser drafted,” with “the
declaration.”*! This substitution appears as part of a larger discussion in the R&R addressing a
variety of evidence relied upon by the Special Master in concluding that Garrett Bradley failed to
make a reasonable inquiry under the circumstances (or, in fact, any inquiry) as to whether the
three-page fee declaration submitted to the Court was truthful and accurate, as required under
Rule 11, and failed to correct it. Thornton, who contends that neither Bradley nor, apparently,
anyone else at Thornton actually read the portions of the fee declaration containing the
inaccurate statements (Dkt. # 104-16, {{ 3-4), assign a nefarious motive to the shorthand and
assume an intention to put words in Hoffman’s mouth.

The reality is that the Special Master did not make a definitive finding that Bradley, or
Hoffman or Lesser, read paragraphs 3 or 4 of the document in any detail. See generally R&R, pp.
229-239 (Rule 11 discussion); pg.231 (“The Special Master believes Bradley did not read the —
narrative section at all or if he did, even in a cursory fashion, he turned a blind eye to the falsity
of the statements, ignoring the ethical obligations imposed by Rule 11 and the potential impact of
the false statements upon the attorney fees approval process. Had he given the Declaration even a

cursory reading, he would immediately have known the above sworn statements were untrue and

 

2! The Special Master wrote as follows on page 229:

Emails among Garrett Bradley, Mike Lesser and Evan Hoffman show that drafts of the declaration were ©
circulated among these Thornton attorneys for their review. This is confirmed by the testimony of Evan
Hoffman: “(w]e put in all the hours that we had kept track of, | along with our accounting department and
Anasthasia put in the expenses and then mostly Mike Lesser and then Garrett Bradley, Mike Thornton and
myself all reviewed” the declaration before Bradley signed it. Hoffman 6/5/17 Dep., p, 94:9-15,

The full citation to Hoffman’s testimony at deposition is:

... and then mostly Mike Lesser and then Garrett Bradley, Mike Thornton and myself all reviewed the sort of
narrative about the firm’s contribution, which | believe mostly Mike Lesser drafted. Hoffman Dep., 6/5/17, at
94:13-17 (emphasis added).

37
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 40 of 44

would have -- or certainly should have -- corrected them.”) In fact, the testimony at the hearing
was exactly this. 6/25/19 Hrg. Trans., pp. 77: 2-5, 17-25; 79: 2-8: 85: 5-10. He, instead, found as
a matter of fact that Bradley had ample time to do so and reviewed the document enough that
failure to scrutinize paragraphs 3 and 4 evidenced a failure to make an “inquiry reasonable under
the circumstances.” R&R, pp. 230-231, citing Fed. R. Civ. P. 11(b)(3). Thus, there is simply no
incentive to intentionally distort the record. The terminology used is accurate.

By shortening the original text in his own findings of fact, reflecting a Judgment as to the
weight of the evidence and witness credibility, the Special Master merely points out the facts
relied upon in finding that Garrett Bradley had the opportunity to review and read his declaration
before submitting it to the Court. Indeed, the narrative paragraph (Dkt. # 104-16, 4 2) was a
substantial portion of the three pages comprising “the declaration.” And, beyond this citation,
this section of the R&R (pp. 229-239) is replete with other facts and record evidence supporting
the Special Master’s conclusion that Bradley had ample opportunity — and an ethical obligation —
to read the entire declaration document before submitting it to the Court in support of a $18.2M
fee request. Thornton is free to challenge the sufficiency of the evidence, but it has inferred an
ulterior motive where one simply does not exist.

The second alleged misrepresentation refers to an apparent factual disagreement between
the Special Master and Thornton over the proper attribution of a single statement made during
Hoffman’s June 5, 2017 deposition submitted by the Special Master in response to Thornton’s
objections to the R&R.”* Thornton alleges that the Special Master erred — either intentionally or
because he did not take adequate steps to confirm his basis — by changing the name of the

declarant from the Special Master to Hoffman along with inserting an editorial bracket on the

 

22 Special Master’s Revised Report and Recommendations Submitted in Response to Thornton Law Firm’s
Objections (“Revised Response to TLF”).

38
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 41 of 44

same line explaining that the following quotation, originally attributed to the Special Master, was
made by Hoffman (the deponent) but “[erroneously attributed to Judge Rosen].”% The |
substitution, Thornton claims, was an attempt by the Special Master to unilaterally alter the
record in this case to garner support for his Rule 11 finding against Bradley or amounts to a
material mistake itself. This accusation, too, is belied by the substantive discussion in which it
appears.

The Special Master fully admits that this disclaimer could have, and should have, been
more explicitly explained in a footnote to highlight the change. However, there was no attempt to
mislead the Court — to the contrary, the change reflected a difference in recollection and was
highlighted for the Court by the Special Master’s explicit disclaimer that the cited language had
been attributed, albeit “erroneously” to Judge Rosen, in the transcript.

More importantly, regardless of who made the statement, there is no dispute that the
statement is true. The model fee declaration language was the same in all of the Customer Class

fee declarations (with the exception of the firm-specific narratives drafted by each firm

 

5 In discussing Thornton’s receipt of the model fee declaration ftom Nicote Zeiss at Labaton, the Special Master
cited to the following exchange — provided in context below:

JUDGE ROSEN: And you never changed that, edited it or talked to her about changing it?
HOFFMAN: Correct.

JUDGE ROSEN: Did they strike you as being incongruous --

(Discussion off the record.)

HOFFMAN [erroneously attributed to Judge Rosen]: ] thought she was giving me the Thornton declaration,
but our recollection is that that language was the same in all of the fee petitions.

MR. SINNOTT: Do you remember seeing that language?
Revised Response, p. 17.
[f the Court reads the context of this quote, it appears to be a response to a question by the Special Master, as it is

followed directly by another question by the Special Master’s attorney, William Sinnott. Neither the Special Master,
nor his team, quite understandably, have an explicit recollection of who made the statement.

39
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 42 of 44

independently) circulated by Labaton’s Nicole Zeiss. Hoffman, the deponent, makes that very
point during his deposition and during his testimony before the Court on June 25, 2016. Hoffman
6/5/17 Dep., pp. 93:14- 94:15; see Dkt # 528. As Thornton continues to argue in its various
pleadings in mitigation of Bradley’s misrepresentations, the model fee petition was provided to,
and used, by all of the firms.

Thornton’s focus on the attribution change is a red-herring and an attempt to somehow
minimize, and justify, Garrett Bradley’s misrepresentations to the Court in his sworn fee
declaration. A possible inaccurate attribution of an otherwise truthful statement hardly carries the
same weight as false material statements in a signed sworn affidavit, made in relation to a law
firm’s request for millions of dollars in attorney’s fees. It is disingenuous for Thornton to suggest
that they are anywhere close to equal.

CONCLUSION

Much has changed and progressed since the completion of the Report. However, in the
view of the Special Master, much remains unchanged:

First, the Special Master continues to recognize the important role which class actions
and plaintiffs’ class action attorneys play in protecting and enforcing the rights of consumers,
injured parties and the public in general. To adequately fulfill this role, class action plaintiffs
require sophisticated, well-resourced attorneys who should be compensated at rates comparable
to those of the large, sophisticated, well-resourced defense firms who will in the vast majority of
cases be opposing them. These plaintiffs, who are largely removed from the daily litigation of
the case, in turn, rely on the Court to ensure a fair result and to regulate the conduct of the
lawyers.

Second, the Special Master continues to recognize that an equally important part of the

class action framework is ensuring the integrity of the fee petition process. Because the fee

40
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 43 of 44

petition process is often non-adversarial, as it was in this case, for the system to work properly,
honesty, reliability and transparency are essential to enable the Court to adequately fulfill its
assigned gatekeeping and fiduciary responsibilities to class members. If concealment and
misstatements deprive the Court of an accurate and truthful accounting of facts necessary for it to
make informed decisions, it cannot properly protect the class.

Finally, as reflected prominently in his Report and in subsequent pleadings, an essential
component and objective of the Special Master and the Court, notwithstanding the often-
uncomfortable facts and recommendations provided, remains to provide a constructive path
forward, guided by lessons learned by counsel, toward better practices that benefit the
administration of justice and the classes who rely on our legal system. The Proposed Partial
Resolution is an important step along that path.

At its core, this case is not about the allocation of monies among a group of lawyers.

It’s about protecting class members by ensuring that the Court has the tools needed to
accurately assess the impact of such allocations on class members and to protect those class
members against unreasonable billing markups for agency attorneys or windfalls for others
untethered to the case.

And, fundamentally, it’s about preserving the integrity of a system which must rely upon

the professionalism and candor of those practicing within it.

4]
Case 1:11-cv-10230-MLW Document 582 Filed 07/17/19 Page 44 of 44

Dated: July 17, 2019

Respectfully submitted,

SPECIAL MASTER HONORABLE
GERALD FE. ROSEN (RETIRED),

By his attorneys,

/s/_ William F. Sinnott
William F. Sinnott (BBO #547423)
Elizabeth J. McEvoy (BBO #683191)
BARRETT & SINGAL, P.C.
One Beacon Street, Suite 1320
Boston, MA 02108
Telephone: (617) 720-5090
Facsimile: (617) 720-5092
Email: wsinnott@barrettsingal.com
Email: emcevoy@barrettsingal.com

CERTIFICATE OF SERVICE

T hereby certify that on July 17, 2019, I caused the foregoing Motion for Extension of
Time to Submit Memoranda to be served by electronic mail on counsel for all parties.

sf William F. Sinnott
William F. Sinnott

42
